Title: To Thomas Jefferson from Daniel Bedinger, 19 October 1807
From: Bedinger, Daniel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk October 19th. 1807.
                        
                        About twelve months ago I communicated a wish to Mr. Newton, of visiting East Florida, as ⅌ the enclosed paper No. 1.    Mr. Newton’s friendly attention to the
                            Subject, produced a letter from the Secretary of the Navy to me, of which No. 2. is a copy.    My answer to the Secretary is
                            marked No. 3.    And finally the movements of A. Burr & other considerations, induced me to decline making the excursion
                            last winter, as will be seen ⅌ No. 4.    But I have never abandoned the
                            idea of visiting that country, and could now wish to renew my application to the Secretary for permission to absent myself
                            from this place, long enough to go & explore the interior country near the Southern extremity of the peninsula. I hope
                            to be pardoned for troubling you with the enclosed papers; but they will explain my objects and intentions. The respect
                            too, which is due to the chief Magistrate of our country, induces me to make this communication—and to await your
                            commands, should you have any.
                        It is my wish (if we are not engaged in actual hostilities with Great Britain) to leave this place about the
                            middle or last of next month with a few friends, in a small Schooner, and to proceed directly to St. Augustine, where I
                            shall frankly communicate to the government my wishes, and solicit permission to look at the country. If this is granted
                            we shall endeavour to ascend the river St. Johns to its source, in a small boat. Or—we shall go coastwise to the
                            southward, as we may be advised by those who are best acquainted with the country. But if our request can not be granted,
                            we shall probably take our departure for New Providence, where we may engage a Pilot—and then clear out for New-Orleans.
                            Our pilot will run us over to the Florida coast, and in the neighbourhood of the key Biscanio our vessel will wood & water. Whilst this is doing we shall have time sufficient to land
                            upon the main and to penetrate as far into the country as we may think proper. I have the best reasons to believe that
                            this part of the coast is entirely without inhabitants either white or aboriginal. An intelligent friend of mine was
                            wrecked here in March last (in latitude 26.30.) and remained (with his crew) for more than four weeks in the country. He
                            saw no traces of any human being until he was relieved by certain New Providence Wrackers. He gives
                            a most flattering account of the fertility of the soil & the purity of the waters at a short distance from the sea and
                            describes the country as abounding with Bear, Deer, Turkies & wild fowl of almost every discription. Indeed his account
                            of the country has greatly enflamed my desire to see it. ’Tho I wish to make my principal researches at least one degree of
                            latitude to the Southward of the place where he was cast on Shore.
                        I have been tedious; but my desire to be rightly understood has led me to it. 
                  With much respect I am
                            Sir Your most Obedient Hbl. Servt.
                        
                            Daniel Bedinger
                            
                        
                        
                            P.S.
                     By the present Mail I have written to the Secretary of the Navy on the subject.
                        
                        
                            D. B.
                        
                    